          Case MOW/4:18-cv-01022 Document 1 Filed 01/04/19 Page 1 of 5



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION


IN RE: H&R BLOCK EMPLOYEE                               MDL DOCKET NO. 2880
ANTITRUST LITIGATION


    PLAINTIFF COLLEEN GRIFFITH’S RESPONSE IN SUPPORT OF PLAINTIFF
     CARMEN J. MAURELLA’s MOTION TO TRANSFER UNDER 28 U.S.C. §1407

        Colleen Griffith, plaintiff in Griffith v. H&R Block, Inc., et al., No. 18-7520 (N.D. Ill.),

files this response in support of plaintiff Carmen J. Maurella’s December 13, 2018 motion to

transfer and consolidate related actions to the Northern District of Illinois pursuant to 28 U.S.C. §

1407 (the “Maurella Motion”). There are now five related actions against H&R Block on behalf

of employees who were harmed by the agreement and/or understanding between and among H&R

Block and its franchisees not to compete for employees (the “No-Poach Conspiracy” or

“Conspiracy”) – Maurella v. H&R Block, Inc., et al. No. 18-7435 (N.D. Ill.), the Griffith action,

Ramsey v. H&R Block, Inc., et al., No 18-933 (W.D. Mo.), Davidow v. H&R Block, Inc., et al.,

No. 18-1022 (W.D. Mo.), and Vazquez-Rivera v. H&R Block, Inc., et al., No. 19-35 (N.D. Ill.) –

and more actions likely are forthcoming (collectively, the “Related Actions”).


        Plaintiff Griffith concurs with the Maurella Motion that transfer and consolidation of the

Related Actions is appropriate (1) due to their common allegations, common questions of law and

fact, and common defendants, events, and witnesses, and (2) to promote the just and efficient

conduct of the related actions, since separate actions would result in duplication of discovery and

motion practice and could result in conflicting rulings, including with respect to class certification. 1




1
  Plaintiff Ramsey filed a response to the Maurella Motion on December 26, 2018, agreeing that transfer and
consolidation is appropriate, but calling for the Western District of Missouri to be the venue.

                                                    1
           Case MOW/4:18-cv-01022 Document 1 Filed 01/04/19 Page 2 of 5



        Plaintiff Griffith concurs with the Maurella Motion that the Northern District of Illinois is

the most appropriate forum for this litigation.


        First, the first two Related Actions that were filed, Maurella and Griffith, are both pending

in the Northern District of Illinois before Judge Charles R. Norgle (and the Vazquez-Rivera action

is also filed in the Northern District of Illinois), and the Panel gives weight to where the first

action(s) are filed.


        Moreover, as the Maurella Motion states, defendants and their franchises actually employ

more people in Illinois than in Missouri. Accordingly, the alleged Conspiracy has a great impact

and has caused more harm in Illinois than in Missouri.


        Additionally, the Northern District of Illinois has the experience and resources to host an

MDL of this magnitude and is often chosen by the Panel as a site for MDLs. The Northern District

of Illinois has substantial experience managing complex MDLs, including antitrust actions like

this case. As of September 30, 2018, the Northern District of Illinois had hosted 94 MDLs to

completion, while the Western District of Missouri had only hosted 17.2 Judge Norgle is one of

the most experienced judges on the federal bench, is the longest-serving active judge in the

Northern District of Illinois and has handled many antitrust cases3 and class actions4, in addition

to four completed MDLs.5 Senior District Judge Ortrie Smith, who is overseeing Ramsey in the




2
  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION, Multidistrict Litigation Terminated Through September 30, 2018,
https://www.jpml.uscourts.gov/sites/jpml/files/JPML_Cumulative_Terminated_Litigations-FY-2018.pdf.
(last visited January 4, 2019).
3
  See e.g. Return on Inv. Sys. v. Translogic Corp., 702 F. Supp. 677 (N.D. Ill. 1988); Campbell v. Chicago, 639 F.
Supp. 1501 (N.D. Ill. 1986); and Brown v. Visa U.S.A., Inc., 674 F. Supp. 249 (N.D. Ill. 1987).
4
  See e.g. Roth v. Aon Corp., No. 04-6835, 2006 U.S. Dist. LEXIS 82908 (N.D. Ill. Nov. 8, 2006); Schaefer v. Walker
Bros. Enters., Civil Action No. 10-6366, 2013 U.S. Dist. LEXIS 143047 (N.D. Ill. Sep. 19, 2013); and Salam v.
Lifewatch, Inc., No. 13-9305, 2016 U.S. Dist. LEXIS 193553 (N.D. Ill. Sep. 6, 2016).
5
  Supra note 2.

                                                        2
           Case MOW/4:18-cv-01022 Document 1 Filed 01/04/19 Page 3 of 5



Western District of Missouri, is no longer accepting MDL assignments.


        Also, Chicago is a far more convenient destination than Kansas City. Chicago’s O’Hare

International Airport is the third-busiest airport for passenger traffic with 78 million passengers in

2016, and is a hub for American and United Airlines, averaging over 3000 flights per day. 6

Chicago’s second airport, Midway Airport, had 22 million passengers in 2017 and has about 700

flights per day. 7 By contrast, Kansas City International Airport had only 11.5 million passengers

in 2017 and only has about 300 flights per day. 8 While counsel from around the country would

have frequent and convenient direct flights into Chicago, travel to Kansas City would often require

layovers. Chicago also has a greater number of hotel rooms for visiting counsel, witnesses, and

experts. A search for hotels on a popular travel website found 555 available hotels in Chicago and

only 282 in Kansas City for the same date.9


        Finally, to the extent Plaintiff Ramsey argues that the forum selection clause in the

franchise agreements between H&R Block and its franchisees governs this Panel’s transferee

district determination, she is mistaken. The Related Actions are not disputes between H&R Block

and its franchisees about the franchise agreements. Rather, the Related Actions challenge an

anticompetitive conspiracy in which H&R Block and its franchisees engaged, exhibited in part by

their agreement to and enforcement of certain provisions in the franchise agreements. Plaintiffs

and members of the purported class are not and have never been parties to the franchise


6
  FEDERAL AVIATION ADMINISTRATION, Chicago O’Hare International Airport,
https://www.faa.gov/nextgen/snapshots/airport/?locationId=41 (last visited January 3, 2019).
7
  CHICAGO DEPARTMENT OF AVIATION, Monthly Operations, Passengers, Cargo Summary by Class for December
2017 Midway Airport (March 20, 2018),
https://www.flychicago.com/SiteCollectionDocuments/Business/FactAndFigures/AirTraffic/1217%20MDW%20SU
MMARY.pdf.
8
  KANSAS CITY INTERNATIONAL AIRPORT, Traffic and Operations Dec-17,
https://www.flykci.com/media/1700/stats-2017-december.pdf (last visited January 3, 2019).
9
  HOTELS.COM, http://www.hotels.com (enter “Chicago” and “Kansas City”, and dates Jan. 31 to Feb. 1, 2019) (last
visited January 3, 2019).

                                                       3
          Case MOW/4:18-cv-01022 Document 1 Filed 01/04/19 Page 4 of 5



agreements. Accordingly, the forum selection clause in the franchise agreements in no way binds

this Panel’s transferee district selection.


        In light of the above factors, the Panel should grant the Maurella Motion to transfer and

consolidate the Related Actions to the Northern District of Illinois.


 Dated: January 4, 2019                               Respectfully submitted,

                                                         /s/ John Radice__

                                                      John Radice
                                                      Daniel Rubenstein
                                                      April Lambert
                                                      Natasha Fernandez-Silber
                                                      Rishi Raithatha
                                                      RADICE LAW FIRM, P.C.
                                                      34 Sunset Blvd.
                                                      Long Beach, NJ 08008
                                                      Phone: (646) 245-8502
                                                      Fax: (609) 385-0745
                                                      Email: jradice@radicelawfirm.com
                                                             drubenstein@radicelawfirm.com
                                                             alambert@radicelawfirm.com
                                                             nsilber@radicelawfirm.com
                                                             rraithatha@radicelawfirm.com

                                                      Kenneth A. Wexler
                                                      Mark R. Miller
                                                      WEXLER WALLACE LLP
                                                      55 West Monroe St., Suite 3300
                                                      Chicago, IL 60603
                                                      Tel: (312) 346-2222
                                                      Email: kaw@wexlerwallace.com
                                                              mrm@wexlerwallace.com

                                                      Eric L. Young
                                                      Paul V. Shehadi
                                                      McELDREW YOUNG, Attorneys-at-Law
                                                      123 S. Broad Street, Suite 2250
                                                      Philadelphia, PA 19109
                                                      Phone: (215) 367-5151
                                                      Fax: (215) 367-5143
                                                      Email: eyoung@mceldrewyoung.com

                                                 4
Case MOW/4:18-cv-01022 Document 1 Filed 01/04/19 Page 5 of 5



                                        paul@mceldrewyoung.com

                                 Attorneys for Plaintiff Colleen Griffith and
                                 the proposed Class




                             5
